Memorandum by the Court. The State Liquor Authority has appealed from an order of Special Term which vacated and annulled a determination of the hoard that disapproved petitioner’s application to remove and transfer his retail licensed business to a new location and which directed the approval of such removal and transfer. Upon the record before us, we cannot say that the board’s determination was arbitrary or capricious (Matter of Rockower v. State Liq. Auth., 4 N Y 2d 128), or that the record discloses circumstances which leave no possible scope for the exercise of the Authority’s discretion (Matter of Gambino v. State Liq. Auth., 4 A D 2d 37). Hor does the fact that the Authority, in making its determination, considered its general policy against the location of retail stores in or in the immediate vicinity of modem shopping plazas, render the determination arbitrary (Matter of McGinnis’ Broadway Rest. v. Rohan, 6 A D 2d 115). This is particularly so in view of the facts presented in the record. Therefore, the order of Special Term must be reversed and the proceeding dismissed.